Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 5/28/21 and the interview on 6/23/21.  As directed by the amendment, claims 2, 14, 19, and 20 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 2-21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathrynn Lyddane 77,671 on 6/23/21.

The application has been amended as follows: 

In claim 2 line 6, the language “proximal port of the multiport” has been amended to read –proximal port of the multi-port--.

In claim 19 line 24, the language “activate suction through the suction channel but” has been amended to read –activate suction through a suction channel of the second suction catheter but--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed closed suction cleaning system/visualization device module/patient airway and endotracheal tube cleaning system, the prior art does not disclose, either alone or suggest in combination, a system including a multi-port manifold including ventilator port, proximal port, and distal port; visualization device including a coupling member, sleeve, and suction catheter, the suction catheter including a suction channel, plural suction ports, and a visualization channel extending along the catheter and ending at a position proximal of the distal tip of the suction catheter configured to retain a visualization device, the suction channel including a ramped projection located at a distal end of the visualization channel, the suction catheter having an increased diameter at the ramped projection compared to a diameter of the suction catheter proximal to the ramped projection as set forth in independent claim 2 with similar language in independent claims 14 and 19.
The closest prior art references of record are: Madsen (2004/0221852), Vazales et al. (2010/0199999), Imahashi et al. (2008/0119738), Hayman et al. (2013/0053636), Glassenberg et al. (2007/0049794), Simpson et al. (2015/0320975), Peh et al. (2008/0281293), Rife (7,159,590), and Morejon (6,318,368).
While the above mentioned prior art references of record are related to the claimed invention they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 2, 14, and 19.  Imahashi teaches a ramped projection but is silent as to the diameter at the projection being larger/increased compared to a diameter proximal thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785